UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7635


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL F. MATTHEWS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:07-cr-00226-REP-RCY-1)


Submitted: May 17, 2021                                           Decided: June 8, 2021


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Matthews, Appellant Pro Se. Peter Sinclair Duffey, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael F. Matthews appeals from the district court’s order denying relief on his

motion for a sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). We have reviewed the record and

conclude that the district court did not abuse its discretion in declining to reduce Matthews’

sentence. See United States v. Collington, __ F.3d __, __, No. 19-6721, 2021 WL 1608756,

at *8 (4th Cir. Apr. 26, 2021) (stating that sentencing decisions reviewed for abuse of

discretion). Accordingly, we affirm for the reasons stated by the district court. United

States v. Matthews, No. 3:07-cr-00226-REP-RCY-1 (E.D. Va. Oct. 16, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2